Case 7:18-po-16715 Document 1 Filed on 11/04/18 in TXSD Page 1 of.1

AO9! (Rev. 12/03) Criminal Complaint : -AUSA

 

UNITED STATES DISTRICT COURT

 

Southern District of Texas McAllen Division

UNITED STATES OF AMERICA. - - CRIMINAL COMPLAINT _
vs.

‘Case Number: 7:18-po-16715 7

Carlos Humberto ARIAS-Alvarado
TAE
EI Salvador 1983

I, the undersigned complainant state that the following is true and correct to the best of my

 

knowledge and belief. On or about November 02, 2018 | in Hidalgo County, in .
_ the Southern District Of Texas defendant(s) did, -

 

Being then and there an alien, did, knowingly and unlawfully enter the United-States at a place other
than 2 as designated by immigration officers;

in violation of Title : 8 United States Code, Section(s) | 1325(a}(1)

I further state thatl am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

Carlos Humberto ARIAS- Alvarado was encountered by Border Patrol Agents near ; Abram, ‘Texas on
November 02, 2018. When questioned as to his citizenship, defendant stated that he was a citizen and
national of E] Salvador, who had entered the United States illegally on. November 02, 2018 by rafting -
across the Rio Grande River near the Hidalgo, Texas Port of Entry.

I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS
COMPLAINT ARE TRUE AND CORRECT.

Continued on the attached sheet and made a part of this complaint: [1 Yes XJ No

 

/S/ Meador, Kellen Border Patrol Agent
Signature of Complainant

Sworn by telephone per F.R.Crim.P.4.1 :
Meador, Kellen Border Patrol Agent

 

Printed Name of Complainant

November 04, 2018 -3:43 p.m. ~ at McAllen, Texas a

 

 

Date _ . City/State EL
Juan F Alanis Magistrate Judge ¢ as 7M _

 

 

Name of Judge Title of Judge - - Signature of Judge

 
